DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 6 “each of the magnets protrudes from an axial position of an upper surface and a lower surface of the stator” is new matter. The specification discloses a group of magnets 1230 axially between two other groups of magnets (figs 6 & below). 

    PNG
    media_image1.png
    617
    801
    media_image1.png
    Greyscale

In claim 8, (last two lines) “a sum of the gaps ranges from 0.04 to 0.07 times the amount of an axial length of the stator to minimize cogging torque of the motor” is new matter. Claim 8 recites a plurality of first holders (lns 7-8). Although the first holders 2230 form gaps between the magnets, the specification does not disclose the first holders 2230 form the gaps that have a sum that ranges from 0.04 to 0.07 times the amount of an axial length of the stator. Claims 9-15 are rejected since they depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeno et al. (JP2013099038, using machine translation, “Ikeno”) in view of Shibamori et al. (US20180254677, “Shibamori”) and Akutsu et al. (US20110278995, “Akutsu”).
Re claim 1, Ikeno discloses a motor comprising: 
a housing 2 (fig 1); 
a stator 3 (fig 1) disposed in the housing 2 (fig 1); 
a rotor 4 (fig 1) disposed inside the stator 3 (fig 1); and 
a rotating shaft 6 (fig 1) coupled to the rotor 4, 
wherein the rotor 4 includes at least one rotor core (figs 1-3, para [0032], 41a, 41b, 41c or 41a-c) surrounding the rotating shaft 6 (figs 1-3) and a plurality of magnets 13 (figs 1-4) coupled to the at least one rotor core (figs 1 & 3-4),  each of the magnets 
Ikeno discloses claim 1 except for a sum of the gaps ranges from 0.04 to 0.07 times the amount of an axial length of the stator to minimize cogging torque of the motor. 
Shibamori discloses providing a gap 300 (figs 2 & 5) axially between magnets 161, 171 (figs 2 & 5) of 1 mm reduces the flux loss ratio (fig 6, para [0062]) and increases the torque improvement ratio (fig 7, para [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a 1 mm axial gap between the magnets of Ikeno, as disclosed by Shibamori in order to reduce the flux loss ratio and increase the torque improvement ratio, as taught by Shibamori (figs 6-7, para [0062]).
Akutsu discloses the axial length of the stator core 23 ranges between 20 mm to 70 mm (figs 1-2, para [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the length of the stator core of Ikeno in view of Shibamori in a range between 20 mm to 70 mm, as disclosed by Akutsu, in order to have a known length of a stator core, as disclosed and demonstrated by Akutsu (para [0024]). Since Ikeno discloses two gaps (figs 1-2) the sum of the gaps = 2 mm and the stator length between 30-50 mm will satisfy the sum of the gaps ranges from 0.04 to 0.07 times an axial length of the stator (30 mm*0.07 = 2.1 mm & 50 mm * 0.04 = 2 mm). 
to minimize cogging torque of the motor, Ikeno in view of Shibamori and Akutsu disclose all the claimed limitations of claim 1 therefore the structure of Ikeno in view of Shibamori and Akutsu is capable of minimizing cogging torque of the motor, where the claimed and prior art products are identical or substantially identical in structure or composition…a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 I. Additionally since cogging torque is caused by the attraction of the rotor magnets to the stator core and Shibamori teaches increasing the gap between magnets to 1 mm, then the amount of the permanent magnet magnetically interacting with the stator core is reduce and thereby, although in a very small amount, reduces the cogging torque of the motor.  
Re claim 2, Ikeno in view of Shibamori and Akutsu disclose claim 1. Ikeno further discloses the at least one rotor core comprises a plurality of rotor cores 41a-c (figs 1-3), the rotor cores 41a-c are each disposed to be spaced apart from an adjacent rotor core 41a-c in the axial direction of the rotating shaft 6 at predetermined gap (figs 1-3, gap of 60a-b). 
Re claim 3, Ikeno in view of Shibamori and Akutsu disclose claim 2. Ikeno further discloses the sum of the gaps between the rotor cores 41a-c is equal to the sum of the gaps of the magnets 13 (figs 1-3, since magnets same length as cores). 
Re claim 4, Ikeno in view of Shibamori and Akutsu disclose claim 3. Ikeno further discloses the sum of the gaps between the rotor cores 41a-c is calculated as a sum of a first gap (figs 1-3, gap of 60a) and a second gap (figs 1-3, gap of 60a) formed by the 
Re claim 5, Ikeno in view of Shibamori and Akutsu disclose claim 2. Ikeno further discloses a spacer 60a, 60b (figs 1-3 & 7) disposed between the adjacent rotor cores 41a-c to define a gap between the rotor cores41a-c (figs 1-3), wherein an outer diameter of the spacer 60a, 60b is smaller than an outer diameter of each of the rotor cores 41a-c (fig 2-3). 
Re claim 8, Ikeno discloses a motor comprising: 
a housing 2 (fig 1); 
a stator 3 (fig 1) disposed inside the housing 2 (fig 1); 
a rotor 4 (fig 1) disposed in the stator 3 (fig 1); and 
a rotating shaft 6 (fig 1) coupled to the rotor 4 (fig 1), 
wherein the rotor 4 includes a plurality of rotor cores 41a-c (figs 1-3) surrounding the rotating shaft 6 (figs 1-3), a plurality of magnets 13 (figs 1-4) disposed in the rotor cores 41a-c (figs 1-4, para [0032]), and a plurality of first holders 60a, 60b (figs 1-3 & 7, para [0032]) disposed between adjacent rotor cores of the plurality of rotor cores 41a-c (figs 1-3), 
the rotor cores 41a-c include coupling holes 44 (figs 2-4, para [0036]) in which the magnets 13 are respectively disposed (figs 3-4, para [0036]), each of the plurality of first holders 60a, 60b includes a plurality of protrusions 66a (figs 3 & 7) formed on upper 61 and lower 62 surfaces (fig 7) of the corresponding first holder 60a, 60b (figs 3 & 7), and 

wherein each of the magnets 13 is disposed to be spaced apart from adjacent magnets 13 in an axial direction of the rotating shaft 6 at regular gaps (figs 1-3, gaps formed by 60a-b).
Ikeno discloses claim 8 except for a sum of the gaps ranges from 0.04 to 0.07 times the amount of an axial length of the stator to minimize cogging torque of the motor. 
Shibamori discloses providing a gap 300 (figs 2 & 5) axially between magnets 161, 171 (figs 2 & 5) of 1 mm reduces the flux loss ratio (fig 6, para [0062]) and increases the torque improvement ratio (fig 7, para [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a 1 mm axial gap between the magnets of Ikeno, as disclosed by Shibamori in order to reduce the flux loss ratio and increase the torque improvement ratio, as taught by Shibamori (figs 6-7, para [0062]).
Akutsu discloses the axial length of the stator core 23 ranges between 20 mm to 70 mm (figs 1-2, para [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the length of the stator core of Ikeno in view of Shibamori in a range between 20 mm to 70 mm, as disclosed by Akutsu, in order to have a known length of a stator core, as disclosed and demonstrated by Akutsu (para [0024]). Since Ikeno discloses two gaps (figs 1-2) the sum of the gaps = 2 mm and the stator length between 30-50 mm will satisfy the sum of the gaps ranges from 
With respect to the limitation of the sum of the gaps ranges from 0.04 to 0.07 times the amount of an axial length of the stator to minimize cogging torque of the motor, Ikeno in view of Shibamori and Akutsu disclose all the claimed limitations of claim 1 therefore the structure of Ikeno in view of Shibamori and Akutsu is capable of minimizing cogging torque of the motor, where the claimed and prior art products are identical or substantially identical in structure or composition…a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 I. Additionally since cogging torque is caused by the attraction of the rotor magnets to the stator core and Shibamori teaches increasing the gap between magnets to 1 mm, then the amount of the permanent magnet magnetically interacting with the stator core is reduce and thereby, although in a very small amount, reduces the cogging torque of the motor.  
Re claim 9, Ikeno in view of Shibamori and Akutsu discloses claim 8 as discussed above. Ikeno further discloses the plurality of protrusions 66a on the upper surface 61 of the corresponding first holder 60a, 60b and the protrusion of the plurality of protrusions 66a on the lower surface 62 of the corresponding first holder 60a, 60b are disposed not to be aligned with each other in a circumferential direction of the corresponding first holder 60a, 60b (figs 4 & 7). 
Re claim 10, Ikeno in view of Shibamori and Akutsu discloses claim 8 as discussed above. Ikeno further discloses the rotor 4 includes a second holder 50a, 50b (figs 1-3 & 5, para [0032]) disposed on an upper side of an uppermost rotor core 41a 
Re claim 11, Ikeno in view of Shibamori and Akutsu discloses claim 10 as discussed above. Ikeno further discloses a position of a protrusion of the protrusions 56 disposed on the one surface 51 of the second holder 50a, 50b corresponds to a position of a protrusion of the plurality of protrusions 66a disposed on one surface of one of the first holders 60a, 60b (figs 2-3). 
Re claim 12, Ikeno in view of Shibamori and Akutsu discloses claim 10 as discussed above. Ikeno further discloses the second holder 50a, 50b includes a support portion (fig 5, includes 52 & 53) having an inner diameter 53 corresponding to an outer diameter of the rotating shaft 6 (figs 2 & 5, 53 surrounds outer diameter of 6), and the support portion is disposed on a second surface 52 (fig 5) that is an opposite surface of the one surface 51 (fig 5) of the second holder 50a, 50b on which the plurality of protrusions 56 is formed (fig 5). 
Re claim 14, Ikeno in view of Shibamori and Akutsu discloses claim 10 as discussed above. Ikeno further discloses outer diameters of the first holders 60a, 60b and the second holder 50a, 50b correspond to an outer diameter of the rotor cores 41a-c (figs 2-3, the outer diameters of all three have six portions). 
Re claim 15, Ikeno in view of Shibamori and Akutsu discloses claim 8 as discussed above. Ikeno further discloses each coupling hole 44 includes an inner surface and an outer surface (figs 6 & below) that come into contact with a .

    PNG
    media_image2.png
    291
    526
    media_image2.png
    Greyscale


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeno in view of Shibamori and Akutsu and in further view of Reutlinger (US20110210637, “Reutlinger”).
Re claims 6-7, Ikeno in view of Shibamori and Akutsu disclose claim 1 as discussed above. Ikeno is silent with respect to: 
each of the magnets protrudes from an axial position of an upper surface and a lower surface of the stator in the axial direction of the rotating shaft; and
a sum of a height of the magnets protruding from the axial position of the upper surface of the stator and a height of the magnets protruding from the axial position of the lower surface of the stator is equal to the sum of the gaps of the magnets. 
Reutlinger discloses each of the magnets 24, 25 protrudes from an axial position of an upper surface and a lower surface of the stator 17 in the axial direction of the rotating shaft 27 (fig 1, para [0012], teaches rotor packet 21 can be 2 mm longer than stator packet 17-or 1mm on each side-and still be within a tolerance length with respect to the stator 21; magnets 24, 25 approximately length of 21).
Shibamori discloses the gap 300 (figs 2 & 5) axially between magnets 161, 171 (figs 2 & 5) is 1 mm (figs 6-7, para [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
configure the magnet of Ikeno in view of Shibamori and Akutsu to protrude from an axial position of an upper surface and a lower surface of the stator in the axial direction of the rotating shaft, as disclosed by Reutlinger, in order to be within a tolerance length, as taught by Reutlinger (para [0012]); and
configure the magnets of Ikeno in view of Shibamori, Akutsu and Reutlinger so a sum of a height of the magnets protruding from the axial position of the upper surface of the stator and a height of the magnets protruding from axial position of the lower surface of the stator is equal to the sum of the gaps of the magnets, since Shibamori discloses the sum of the gaps equal 2 mm and Reutlinger discloses the magnets 24, 25/ rotor packet 21 is 2 mm longer than the stator packet 17. 

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeno in view of Shibamori and Akutsu and in further view of Leachman et al. (US20100231064, “Leachman”).
Re claim 13, Ikeno in view of Shibamori and Akutsu disclose claim 10 as discuss above. Ikeno further discloses the second holder 50a, 50b has a second surface that is an opposite surface of the one surface of the second holder (figs 2 & below). 

    PNG
    media_image3.png
    313
    449
    media_image3.png
    Greyscale

Ikeno is silent with respect to the second holder includes a concave portion concavely formed on a second surface. 
Leachman discloses a concave portion 88 on a second surface of holder 50 (figs 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second surface of the second holder of Ikeno in view of Shibamori and Akutsu to have a concave portion, as disclosed by Leachman, in order to balance the rotor, as taught by Leachman (para [0019]).



Response to Arguments
Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive. 
Applicant argues that since the axial gap distance between the magnets disclosed by Shibamuri is only disclosed to reduce the flux loss ratio and increase the torque improvement ratio, it does not disclose the sum of the gaps minimize cogging torque of the motor (pg 6, last paragraph to pg 7, 3rd paragraph). Examiner disagrees.
As discussed above in the rejection of claims 1 and 8, since Ikeno in view of Shibamori and Akutsu discloses the structure of claims 1 and 8 it is capable of minimizing the cogging torque of the motor, since the claimed and prior art products are identical or substantially identical in structure or composition…a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 I. Additionally Shibamori discloses increasing the magnet gaps increases torque improvement, which could include reduction in cogging torque.
Further, with respect to the portion of specification that discloses the gap ratio minimizing the cogging torque of the motor (fig. 7, table 1 and pg. 12, lns 1-15), are these results only for skewed rotors? Does the rotor length have to be longer than the stator length as shown in fig. 6 of the instant application?
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834